t c memo united_states tax_court allan j and brenda becker petitioners v commissioner of internal revenue respondent docket no filed date david m kohane jeffrey h schechter and ivan taback for petitioners barry j laterman for respondent contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships c stuart becker dollar_figure d petitioner allan j becker and his introduction to the partnership transactions dollar_figure opinion dollar_figure a statute_of_limitations dollar_figure b sec_6653 a --negligence dollar_figure c section 6659--valuation overstatement dollar_figure memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions involving the sentinel recyclers in this case are substantially identical to the transaction considered in the provizer case in a notice_of_deficiency dated date respondent determined a deficiency in petitioner allan j becker's federal_income_tax in the amount of dollar_figure and additions to tax for that year in the amount of dollar_figure under section for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 b in an amount equal to percent of the interest due on the amount of the underpayment attributable to negligence respondent also determined that interest on the deficiency accruing after date would be calculated pincite percent of the statutory rate under sec_6621 both the increased rate of interest and the additional interest for negligence were calculated on the amount of dollar_figure in a second notice_of_deficiency dated date respondent determined a deficiency in petitioners' joint federal_income_tax in the amount of dollar_figure the deficiency for taxable_year was due entirely to the disallowance of an investment_credit carryback from in a notice_of_deficiency dated date respondent determined a deficiency in petitioner allan j becker's federal_income_tax in the amount of dollar_figure and an addition_to_tax for that year in the amount of dollar_figure under sec_6659 for valuation_overstatement respondent also determined that interest on the deficiency accruing after date in the alternative to the sec_6659 addition_to_tax respondent determined an addition_to_tax under sec_6661 for substantial_understatement of liability for taxable_year the addition_to_tax for negligence in an amount equal to percent of the interest due on the amount of the underpayment attributable to negligence was provided for under sec_6653 not sec_6653 would be calculated pincite percent of the statutory rate under sec_6621 in her answer respondent asserted negligence additions to tax for and increased additions to tax under sec_6653 and sec_6659 for and a decreased addition_to_tax under sec_6659 for as follows year sec_6653 sec_6653 sec_6653 sec_6659 dollar_figure -- -- -- -- dollar_figure dollar_figure -- -- big_number percent of the interest due on the amount of the underpayment attributable to negligence respondent asserted that the amounts of the underpayments attributable to negligence for and respectively were dollar_figure and dollar_figure for taxable_year respondent also asserted that the increased rate of interest under sec_6621 applied to the entire deficiency for that year we consider the amounts in dispute to be adjusted accordingly the parties filed a stipulation of settled issues concerning the adjustments relating to petitioner allan j becker's participation in the plastics recycling program the stipulation provides petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their and returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 with respect to the issue of the addition to the tax under sec_6659 petitioners do not intend to contest the issue of the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' returns however petitioners reserve their right to contend that the sec_6659 penalty is not applicable in this case the issues remaining in this case are whether the assessments in this case are time-barred whether petitioners are liable for the additions to tax for negligence under the provisions of sec_6653 and whether petitioners are liable for additions to tax under sec_6659 for underpayments of tax attributable to valuation overstatements findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated herein by this reference a the plastics recycling transactions this case concerns petitioner allan j becker's investments in two limited_partnerships sab resource recovery associates sab recovery and sab resource recycling associates sab recycling sab recovery and sab recycling purported to lease sentinel expanded polyethylene epe recyclers sab recovery also owned interests in two partnerships that purported to lease sentinel epe recyclers scarborough leasing associates scarborough and plymouth equipment associates plymouth for convenience we refer to these four partnerships collectively as the partnerships the transactions involving the sentinel epe recyclers purportedly leased by the partnerships are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp the record here does not include copies of the sab recovery and sab recycling offering memoranda for a more detailed discussion of sab recovery and sab recycling see gollin v commissioner tcmemo_1996_454 to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap the six sentinel epe recyclers purportedly leased by clearwater were used infrequently and often were not in use at all pi failed promptly to pick up the scrap and at times did not pay the end-user for the scrap that it did pick up also pi sometimes failed promptly to reclaim the machines that were rejected by prospective end-users one of the six recyclers bought by clearwater for example was placed with four different end-users in years the first end-user refused to accept delivery of the recycler the second end-user found the recycler to be too costly and noisy pi took months to pick up the recycler after pi was notified by the second end-user that it no longer wanted the recycler the third end-user ran a cost benefit analysis on the recycler and found it unprofitable pi waited another months before picking up the recycler the last end-user used the machine infrequently and was not paid for the recycled scrap produced like clearwater each of the partnerships leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp the transactions of the partnerships differ from the underlying transactions in the provizer case in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of machines sold leased licensed and sublicensed each of the partnerships leased and licensed seven sentinel epe recyclers for convenience we refer to the series of transactions among pi eci corp f g corp each of the partnerships fmec corp and pi as the partnership transactions in addition to the partnership transactions a number of other limited the partnership returns for sab recovery scarborough and plymouth indicate that those partnerships leased and licensed seven sentinel epe recyclers although the record is without a partnership return or a copy of the offering memorandum for sab recycling the amount of basis allocated to petitioner allan j becker based on his interest in sab recycling is consistent with ownership of seven sentinel epe recyclers sab recovery scarborough and plymouth each reported a basis in their seven recyclers in the amount of dollar_figure petitioner allan j becker acquired a 507692-percent interest in sab recycling in on his return he reported a basis in the recyclers in the amount of dollar_figure dollar_figure x dollar_figure partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b the partnerships sab recovery and sab recycling were organized and promoted by petitioner's brother stuart becker becker a certified_public_accountant and the founder and principal_owner of stuart becker co p c becker co an accounting firm that specialized in tax matters sab recovery was formed in late and sab recycling was formed in early becker organized a total of six recycling partnerships the sab recycling partnerships two of the sab recycling partnerships closed in late two closed in early and two more closed in late the general_partner of each of the sab recycling partnerships including sab recovery and sab recycling is sab management ltd sab management sab management is wholly owned by scanbo management ltd scanbo which is wholly owned by becker scanbo is an acronym for the names of three of becker's children scott andy and bonnie sab management did not engage in any business before becoming involved with the sab recycling partnerships with respect to each of the sab recycling partnerships a private_placement memorandum was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff who had a background in marketing and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda ulanoff owns a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates partnerships that leased sentinel recyclers burstein owns a 605-percent interest in empire associates and a 82-percent interest in jefferson recycling associates also partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi sab management received fees of approximately dollar_figure as the general_partner of the sab recycling partnerships in addition becker co prepared the partnership returns and forms k-1 for all of the sab recycling partnerships and received fees for those services although the plastics recycling transactions generally provided for commissions to finders or brokers in the transactions neither sab management nor becker retained or received any sales commissions or offeree representative fees instead after the closing of each sab recycling partnership becker rebated to each investor the portion of such investor's original investment that would have otherwise been allocated to a sales commission or offeree representative fee at the time of the closings for the sentinel epe recyclers there was no established market for leasing or operating the sentinel epe recyclers the sentinel epe recyclers were placed with end-users that did not have sufficient amounts of scrap ever to pay off the notes on the machines the partnerships had no net equity value and the only activity in which they were involved lacked any potential for profit c stuart becker becker does not have an engineering background and he is not an expert in plastics materials or plastics recycling he received a b s degree in accounting from new york university in and an m b a in taxation from new york university school of business administration in he passed the certified public accountancy test in and was the winner of the gold medal awarded for achieving the highest score on the examination for that year since early becker has practiced as an accountant exclusively in the tax area from until he worked for the accounting firm of touche ross co and in he joined the accounting firm of richard a eisner co as the partner in charge of the tax department in becker founded becker co becker had considerable experience involving tax_shelter transactions before he organized the sab recycling partnerships he prepared opinions regarding tax shelters' economic and tax projections advised individuals and companies with respect to investments in tax_shelters lectured extensively about tax_shelter investments generally and lectured and published with respect to leveraged tax_shelters becker described a leveraged tax_shelter as a transaction where the ratio of the effective tax writeoff which includes the value of the tax_credit to the amount invested exceeds one to one becker co specialized in tax-advantaged investments from to approximately percent of the work done by becker co involved tax sheltered and private investments becker has owned minority interests in general partners of numerous limited_partnerships prior to organizing the sab recycling partnerships becker owned percent of the general_partner of partnerships involved in approximately transactions concerning river transportation such as barges tow boats and grain elevators although investment counseling was related to his firm's line_of_business becker did not consider himself in the business of providing investment advice becker did not normally hire other professionals for consultation or advice in circumstances where he believed there was a need for outside advice he would so advise the client between and of becker's clients invested in the plastics recycling transactions becker learned of the plastics recycling transactions when a prospective client presented him with an offering memorandum concerning the transactions in august or date becker reviewed the offering memorandum and spoke to miller one of the key figures in the transactions and an acquaintance of becker's miller was a shareholder of f g corp and as noted the corporate counsel to pi he also represented robert grant grant the president and percent owner of the stock of eci corp and some of grant's clients thereafter becker recommended the investment to the prospective client although the prospective client did not invest in the plastics recycling transactions becker became interested in the proposal and organized the sab recycling partnerships in order to make similar investments in sentinel epe recyclers conveniently available to appropriate clients in organizing the sab recycling partnerships becker was not allowed to change the format of the transactions or the purchase lease or licensing prices of the sentinel epe recyclers he was allowed only to conduct a limited investigation of the proposed investments and choose whether or not to organize similar partnerships becker relied heavily upon the offering materials and discussions with persons involved in the matter to evaluate the plastics recycling transactions he and two other members of becker co leicht and tucker investigated pi and visited its plant in hyannis massachusetts where they saw the sentinel epe recyclers during his investigation of the plastics recycling transactions becker did not hire any plastics engineering or technical experts or recommend that his clients do so becker discussed the transactions with michael canno canno of the equitable bag co a manufacturer of paper and plastic bags canno never saw the recyclers or the pellets and never wrote any reports assessing the equipment or the pellets in addition becker retained a law firm rabin silverman to assist him in organizing the sab recycling partnerships see spears v commissioner tcmemo_1996_341 to the effect that in employing the law firm becker sought particularly to protect himself against liability after the sab recycling partnerships closed becker had an accountant sent to pi to confirm by serial number that as of date the equipment that was leased to the sab recycling partnerships was indeed available for use becker arranged for this verification independent of pi because he understood that the investment tax and business energy credits would not be available if the qualifying property were not available for use d petitioner allan j becker and his introduction to the partnership transactions at the time their petition was filed petitioner allan j becker resided in mahwah new jersey and petitioner brenda becker resided in north ballmer new york petitioners allan j becker and brenda becker were divorced on date brenda becker did not invest in the plastics recycling program and no notice_of_deficiency has been issued to her for taxable years and the parties stipulated that brenda becker is not liable for any_tax interest or additions to tax resulting from any deductions losses investment credits business energy investment credits or any other tax benefits claimed by allan j becker on his and tax returns as a result of his participation in the plastics recycling program allan j becker did not tell brenda becker that he was investing in the partnership transactions nor did he inform her that he was filing an application_for refund for taxable_year hereinafter references to petitioner shall be to allan j becker after graduating high school petitioner worked for years as a draftsman with a division of sherry rand and also attended college classes at night in petitioner joined his father's food brokerage company sidney becker associates inc sba petitioner handled sales in the new york metropolitan area by petitioner had acquired percent of sba and was an officer of the company sba's gross_sales during the years and ranged from dollar_figure to dollar_figure petitioner acquired a 671946-percent interest in sab recovery for dollar_figure in as a result of his interest in sab recovery on his return petitioner claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure he claimed a loss in the amount of dollar_figure from sab recovery on his return petitioner acquired a 507692-percent interest in sab recycling for dollar_figure in as a result of his interest in sab recycling on his return petitioner claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure petitioner carried back an additional dollar_figure in business energy credits to except for dollar_figure of the dollar_figure loss from sab recovery that petitioner claimed on his return respondent disallowed these amounts in full petitioner learned of the plastics recycling transactions in the fall of from stuart becker becker had been preparing the tax returns for sba and petitioner since the early 1960's he also provided tax_advice tax-oriented financial advice and representation services before the internal_revenue_service becker characterized his relationship with petitioner during the years at issue as social both men were recently divorced at the time and they had frequent discussions about personal matters as well as sba in the fall of becker sent a copy of the sab recovery offering memorandum to petitioner and told him to look at it and call me with any questions petitioner subsequently telephoned becker and asked him to explain the investment becker gave petitioner a synopsis of the transaction and its tax aspects he on his return petitioner claimed a total loss of dollar_figure dollar_figure from sab recycling and dollar_figure from sab recovery petitioner reported a combined investment tax and business_energy_credit from sab recycling in the amount of dollar_figure separately each of the credits was in the amount of dollar_figure the business_energy_credit was subject_to a limitation of dollar_figure explained that there were substantial tax benefits generated from the transaction but if it didn't fly economically those tax advantages ie the tax recapture would have to be returned the two discussed the economics of the transaction and becker told petitioner of his speaking to canno and visiting hyannis becker also confirmed to petitioner that their father was investing in a plastics recycling transaction petitioner met with becker for breakfast approximately days later to discuss personal matters their conversation turned to sab recovery and petitioner expressed some reluctance because he had never before invested in a tax_shelter according to petitioner becker told him that he would save more in taxes than he invested petitioner described his reaction as follows i just said i can't believe it it was beyond my imagination because i never was involved in anything like that where you could make an investment and save a lot more than that investment in taxes petitioner understood from becker that becker and some of his associates had investigated the plastics recycling transactions petitioner invested in sab recovery after his father verified that he too was investing in a plastics recycling transaction in early becker sent petitioner a copy of the sab recycling offering memorandum petitioner invested in sab recycling after briefly speaking with becker and again confirming with his father that he too was investing in another plastics recycling transaction becker co prepared petitioner's and returns and petitioner reviewed them petitioner and becker did not discuss the partnership transactions in conjunction with the preparation of either return petitioner understood that his brother's becker background was tax oriented petitioner has no education or work experience in plastics recycling or plastics materials he never read the sab recovery and sab recycling offering memoranda petitioner did not see a sentinel recycler prior to investing in the partnership transactions or otherwise independently investigate the sentinel recyclers he did not know when or in what amounts the partnerships were projected to realize a profit petitioner was unaware that becker as president and sole shareholder of the general_partner of the sab recycling partnerships received substantial fees from the partnerships in the end petitioner knew that the partnerships leased plastics recyclers and that his brother the accountant claimed the machines were state-of- the-art petitioner made little if any effort to learn more about the transaction although he was an experienced businessman and corporate officer petitioner never made a profit in any year from his participation in the partnership transactions we have decided a large number of the plastics recycling opinion group of cases the majority of these cases like the present case raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues although procedural rulings have involved many more provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax the following cases concerned the addition_to_tax for negligence inter alia jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 bennett v commissioner tcmemo_1996_14 atkind v commissioner tcmemo_1995_582 triemstra v commissioner tcmemo_1995_581 pace v commissioner tcmemo_1995_580 dworkin v commissioner tcmemo_1995_533 wilson v commissioner tcmemo_1995_525 avellini v commissioner tcmemo_1995_489 paulson v commissioner tcmemo_1995_387 zidanich v commissioner tcmemo_1995_382 ramesh v commissioner tcmemo_1995_346 reister v commissioner tcmemo_1995_305 fralich v commissioner tcmemo_1995_257 shapiro v commissioner tcmemo_1995_224 pierce v commissioner tcmemo_1995_223 fine v commissioner tcmemo_1995_222 pearlman v commissioner tcmemo_1995_182 kott v commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 88_tc_376 concerned the applicability of the safe-harbor leasing provisions of sec_168 95_tc_560 concerned a jurisdictional issue farrell v commissioner tcmemo_1996_295 baratelli v commissioner tcmemo_1994_484 estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 foam recycling associates v commissioner tcmemo_1992_645 madison recycling associates v commissioner tcmemo_1992_605 concerned other issues favorable results for taxpayers in provizer v commissioner tcmemo_1992_177 a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is almost identical to the partnership transactions in this case was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax- motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon in zidanich v commissioner tcmemo_1995_382 we held the taxpayers liable for the sec_6659 addition_to_tax but not liable for the negligence additions to tax under sec_6653 as indicated in our opinion the zidanich case and the steinberg case consolidated with it for opinion involved exceptional circumstances in estate of satin v commissioner supra and fisher v commissioner supra after the decision in provizer v commissioner supra the taxpayers were allowed to elect to accept a beneficial settlement because of exceptional circumstances in farrell v commissioner supra we rejected taxpayers' claim to a similar belated settlement arrangement since the circumstances were different and taxpayers previously had rejected settlement and elected to litigate the case see also jaroff v commissioner supra gollin v commissioner supra grelsamer v commissioner supra zenkel v commissioner supra baratelli v commissioner supra the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that petitioner allan j becker's investments in the sentinel epe recyclers in this case are similar to the investment described in provizer v commissioner supra the underlying transactions in this case and the sentinel epe recyclers considered in this case are the same type of transaction and same type of machines considered in provizer v commissioner supra based on the entire record in this case including the extensive stipulations testimony of respondent's experts and petitioner allan j becker's testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the first stipulation of facts and the stipulation of settled issues filed shortly before trial the record plainly supports respondent's determinations regardless of such concession for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a statute_of_limitations in their petition petitioners alleged that each of the notices of deficiency herein was issued after expiration of the respective statutory limitations periods petitioners have the burden of proving when the respective returns were filed and when the general 3-year periods of limitations expired 76_tc_818 respondent bears the burden of proving that any extensions of the periods of limitations are applicable id sec_6501 generally requires an assessment of tax to be made within years after a return is filed in the case of a deficiency attributable to a credit_carryback such deficiency may be assessed at any time before the expiration of the period within which a deficiency for the taxable_year of the unused_credit that results in such carryback may be assessed sec_6501 if before the expiration of the time to assess the tax under sec_6501 the parties consent in writing to extend the time for the assessment of the tax the tax may be assessed at any time before the end of the period agreed upon sec_6501 petitioner filed his federal_income_tax return on or about date therefore in the absence of any extension the 3-year period of limitations for that year would have expired on date sec_6501 prior to in their posttrial briefs the parties addressed this issue only with respect to the notice_of_deficiency for and petitioner brenda becker expiration of the 3-year period in date petitioner and respondent executed a form 872-a special consent to extend the time to assess tax the agreement extended the period of limitations until the 90th day after either party mailed to the other a form 872-t notice of termination of special consent to extend the time to assess tax or respondent issued a notice_of_deficiency neither petitioner nor respondent executed a form 872-t prior to issuance of the notice_of_deficiency for which was dated date accordingly the notice_of_deficiency for taxable_year was issued within the statutory limitations_period as extended by agreement and the assessment for is not barred by the statute_of_limitations the deficiency in petitioners' federal_income_tax is attributable entirely to an unused_credit carryback from therefore the timeliness of the notice_of_deficiency for is controlled by the limitations_period for assessing the deficiency sec_6501 petitioner filed his return for 1982--from which the unused_credit was carried back--on or about date consequently in the absence of any extension the 3-year period of limitations for would have expired on date sec_6501 before such time however in date petitioner and respondent executed a form 872-a and indefinitely extended the limitations_period under the same terms agreed upon for neither petitioner nor respondent executed a form 872-t prior to issuance of the notices of deficiency for and each of which was dated date as to petitioner therefore the notices of deficiency for taxable years and were timely issued as extended by statute and agreement and the assessments for and are not barred by the statute_of_limitations with respect to petitioner brenda becker however the notice_of_deficiency for was not timely issued the form 872-a executed by respondent and petitioner for was not signed by brenda becker nor does her name appear in the document brenda becker did not personally execute a form_872 consent to extend the time to assess tax for or respondent has not shown that when petitioner signed the form 872-a for he was acting as an authorized agent for or otherwise on behalf of brenda becker to the contrary petitioner's testimony indicates that brenda becker had no knowledge about his investments in the partnership transactions his application_for and receipt of a refund for taxable_year or his extension of the period of limitations for we hold that the form 872-a executed by petitioner and respondent did not extend the period of limitations with respect to brenda becker consequently the notice_of_deficiency for is time barred as to brenda becker tallal v commissioner t c although the matter is not addressed by the parties we note that their second stipulation of facts arguably renders the statute_of_limitations issue with respect to petitioner brenda continued b sec_6653 a --negligence in a notice_of_deficiency respondent determined that petitioner allan j becker was liable for the additions to tax for negligence under sec_6653 and for dollar_figure petitioner has the burden of proving that respondent's determination of these additions to tax are erroneous rule a 79_tc_846 in her answer respondent asserted that both petitioners were liable for the addition_to_tax for negligence under sec_6653 for that petitioner allan j becker was liable for additions to tax for negligence under sec_6653 and for and increased the amount of the deficiency subject_to sec_6653 for because these additions to tax were raised for the first time or increased in her answer the burden_of_proof to that extent is shifted to respondent rule a 103_tc_170 bagby v continued becker moot the parties stipulated that she is not liable for any_tax interest or additions to tax resulting from any losses or investment tax and business energy credits claimed by petitioner on his and tax returns as a result of his participation in the plastics recycling program the deficiency and addition_to_tax resulted exclusively from the carryback of an unused business_energy_credit claimed by petitioner in as a result of his participation in sab recovery in the notice_of_deficiency issued for taxable_year respondent referred to sec_6653 as sec_6653 commissioner 102_tc_596 sec_6653 for and sec_6653 for and impose an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 in the present case petitioner contends that he reasonably relied upon the advice of a qualified adviser stuart becker a taxpayer may avoid liability for the additions to tax under the provisions of sec_6653 if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir prohaska v commissioner tcmemo_1991_306 affd without published opinion sub nom virovec v commissioner 983_f2d_1071 6th cir prohaska v commissioner tcmemo_1991_305 affd without published opinion sub nom virovec v commissioner 983_f2d_1071 6th cir see also stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited supra note petitioner's purported adviser becker had no education special qualifications or professional skills in plastics engineering plastics recycling or plastics materials in evaluating the plastics recycling transactions and organizing the sab recycling partnerships becker supposedly relied upon the offering materials a tour of the pi facility in hyannis discussions with insiders to the transactions canno and his investigation of the reputation and background of pi and persons involved in the transactions despite his lack of knowledge regarding the product the target market and the technical aspects at the heart of the plastics recycling transactions becker did not hire an expert in plastics materials or plastics recycling or recommend that his clients do so the only independent person having any connection with the plastics industry with whom becker spoke was canno canno was a client of becker co and was a part owner and the production manager of equitable bag co a manufacturer of paper and plastic bags becker spoke to canno about the recyclers and pi but did not hire or pay him for any advice canno did not visit the pi plant in hyannis see or test a sentinel epe recycler or see or test any of the output from a sentinel epe recycler or the recycled resin pellets after they were further processed by pi according to becker canno endorsed the partnership transactions after reviewing the offering materials asked at trial if canno had done any type of comparables analysis becker replied i don't know what mr canno did becker visited the pi plant in hyannis toured the facility viewed a sentinel epe recycler in operation and saw products that were produced from recycled plastic becker claims that he was told by pi personnel that the recycler was unique and that it was the only machine of its type in fact the sentinel epe recycler was not unique instead several machines capable of densifying low density materials were already on the market other plastics recycling machines available during and ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss- condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 becker was also told that pi had put an enormous amount of research and development--10 to years' worth--into the creation and production of the sentinel epe recycler when he asked to see the cost records for some kind of independent verification however his request was denied becker was informed that such information was proprietary and secret and that he would just have to take pi's representations as true although pi claimed that all of its information was a trade secret and that it never obtained patents on any of its machines pi had in fact obtained numerous patents prior to the recycling transactions and had also applied for a trademark for the sentinel recyclers becker decided to accept pi's representations after speaking with miller the corporate counsel to pi canno who had never been to pi's plant or seen a sentinel epe recycler and a surrogate judge from rhode island who did business in the boston cape cod area and who had no expertise in engineering or plastics materials becker testified that he was allowed to see pi's internal accounting controls regarding the allocation of royalty payments and pi's recordkeeping system in general in provizer v commissioner supra this court found that pi had no cost accounting system or records becker confirmed at trial that he relied on the offering materials and discussions with pi personnel to establish the value and purported uniqueness of the recyclers becker testified that he relied upon the reports of ulanoff and burstein contained in the offering materials despite the fact ulanoff's report did not contain any hard data to support his opinion ulanoff was not an economics or plastics expert becker did not know whether burstein was an engineer and burstein was a client of miller's and was not an independent expert in addition ulanoff and burstein each owned an interest in more than one partnership that owned sentinel recyclers as part of the plastics recycling program becker explained at trial that in the course of his practice when evaluating prospective investments for clients he focuses on the economics of the transaction and investigates whether there is a need or market for the product or service with respect to the partnership transactions the record indicates that becker overlooked several red flags regarding the economic viability and market for the sentinel epe recyclers becker never saw any marketing plans for selling the pellets or leasing the recyclers he accepted representations by pi personnel that they would be marketing the recyclers to clients and that there was a sufficient base of end-users for the machines yet he never saw pi's client list at the times the partnerships closed becker did not know who the end-users were or whether there were any end-users actually committed to the transaction becker purportedly checked the price of the pellets by reading trade journals of the plastics industry however he did not use those same journals to investigate the recyclers' purported value or to see whether there were any advertisements for comparable machines information published prior to the plastics recycling transactions indicated that several machines capable of densifying low density materials were already on the market and that the price of polyethylene was declining during the fourth quarter of in concluding that the partnerships would be economically profitable becker made two assumptions that he concedes were unsupported by any hard data that there was a market for the pellets and that market demand for them would increase becker had a financial interest in sab recovery sab recycling and the sab recycling partnerships generally he received fees in excess of dollar_figure with respect to the sab recycling partnerships which included sab recovery and sab recycling becker also received fees for investment advice from some individual investors in addition becker co received fees from the sab recycling partnerships for preparing their partnership returns as becker himself testified potential investors could not have read the offering materials and been ignorant of the financial benefits accruing to him becker testified that he and petitioner discussed the propriety of the tax benefits becker's visit to pi and canno's comments becker did not guarantee the tax benefits to petitioner as he recalled i explained to petitioner as i had explained to virtually all the people i had spoken to that the only benefit he could count on was a write-off of the investment in the event the deal failed becker thought it was an appropriate investment for petitioner because it had minimal risk on an after-tax basis after-tax meaning a write-off of the investment not any of the other tax_attributes that were attributed to it becker testified that he was very careful not to mislead any of his clients regarding the particulars of his investigation as he put it i don't recall saying to a client i did due diligence rather i told my clients precisely what i had done to investigate or analyze the transaction i didn't just say i did due diligence and leave it open for them to define what i might or might not have done the record in this case shows that petitioner made no effort to learn about the sentinel epe recyclers the partnerships or the plastics recycling transactions in general he ignored becker's instruction to read the offering memoranda was unaware of when and how the partnerships were supposed to turn a profit and failed to read the available explanation that becker received substantial fees from the partnerships in addition petitioner's recollection of events and of what becker told him is suspect becker testified that he sent petitioner a copy of the sab recovery offering memorandum and told him to look at it and that he also sent him a copy of the sab recycling offering memorandum petitioner claims that he did not review the sab recovery offering memorandum and by extension the sab recycling offering memorandum because he didn't know there was an offering memorandum available petitioner claims that during their breakfast conversation becker indicated that he felt that shortly down the road sab recovery would start to show a profit and i could reap the benefits of that becker however testified that he did not expect sab recovery to receive any cash receipts in he explained that he didn't legitimately and appropriately expect that we would close one day and the checks would come in becker legitimately anticipated that there would be little or no revenue in the first year of operation of this equipment asked if he invested in the partnerships without knowing anything about them petitioner replied as follows i not--i didn't--i knew something about it it wasn't just giving becker a check i did know that they recycled plastics and they turned used plastic into usable plastic and they did have state-of-the- art machinery which is important to me petitioner defined state-of-the-art as highly-electronic rather than a lot of mechanical parts--electrical parts where you can just punch buttons in to the work rather than people physically moving levers and changing things however the sentinel recyclers were not state-of-the-art by any definition the sentinel epe recycler was incapable of recycling expanded polyethylene by itself and had to be used in connection with extruders and pelletizers in contrast the nelmor regenolux which was available in for dollar_figure was fully capable of recycling expanded polyethylene or expanded polystyrene and worked better than either the sentinel epe or eps recycler petitioner testified that he invested in sab recovery based on a conversation with his father and becker's pushing me into it as for sab recycling petitioner testified that he decided to invest in that partnership after becker purportedly told him that sab recovery had done well and again speaking with his father however petitioner failed to explain how sab recovery had done well except for generating claims to tax benefits sab recovery received no cash receipts during and to the extent that the sentinel epe recyclers had been placed with end-users they were placed with end-users that did not have enough scrap ever to pay off the notes on the machines becker certainly recognized that the purported value of the sentinel epe recycler generated the deductions and credits in this case becker explained the tax benefits to petitioner and warned him that the tax benefits were contingent upon the economics of the transaction yet neither petitioner nor becker verified the purported value of the sentinel epe recycler petitioner relied on becker petitioner was well aware of becker's educational and professional background becker's expertise was in taxation not plastics materials or plastics recycling and his investigation and analysis of the plastics recycling transactions reflected this circumstance petitioner also spoke to his father but there is no suggestion in the record that petitioner's father knew anything about plastics materials or plastics recycling or that he advised petitioner beyond confirming that he too was investing in plastics recycling transactions in the end becker and petitioner relied on pi personnel for the value of the sentinel epe recyclers and the economic viability of the partnership transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion we hold that petitioner did not reasonably or in good_faith rely on becker as an expert or a qualified professional working in the area of his expertise to establish the fair_market_value of the sentinel epe recycler and economic viability of the partnership transactions becker did not have any education special qualifications or professional skills in plastics materials or plastics recycling a taxpayer may rely upon his adviser's expertise in this case accounting and tax_advice but it is not reasonable or prudent to rely upon a tax adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner tcmemo_1994_217 prohaska v commissioner tcmemo_1991_306 prohaska v commissioner tcmemo_1991_305 rogers v commissioner tcmemo_1990_619 see also jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 with respect to becker's advice in plastics recycling cases petitioner's reliance on 902_f2d_380 5th cir revg tcmemo_1988_408 reile v commissioner tcmemo_1992_488 davis v commissioner tcmemo_1989_607 is misplaced in each of those cases the court declined to sustain the negligence additions to tax in part because the taxpayers relied upon a professional adviser the facts of the instant case however are distinctly different from the facts of those cases the taxpayers in the reile case a married couple had only year of college between them and characterized themselves as financial dummies in the davis case the taxpayers relied upon an adviser who was independent of the investment venture and also relied upon their own review of the offering memorandum that did not reflect that the principals in the venture lacked experience in the pertinent line_of_business this court concluded that it was reasonable for the taxpayers to rely on such information without taking extreme and expensive steps to verify it in the heasley case the taxpayers were unsophisticated moderate-income investors who did not independently investigate the venture at issue or read the accompanying prospectus in full the court_of_appeals for the fifth circuit declined to sustain the negligence additions to tax because an independent investigation could have been financially prohibitive the taxpayers read pertinent portions of the prospectus and their advisers explained the rest and the taxpayers monitored the investment in the instant case petitioner knew or should have known that becker was not independent of the partnerships the record shows that petitioner's ignorance of the partnership transactions was due not to a lack of experience skills or education it would not have been financially prohibitive for petitioner to visit pi or to research the published information indicating that the sentinel epe recycler was not a state-of-the-art plastics recycler indeed pi's hyannis plant was not far from sba's biggest supplier and becker could have told petitioner where to find plastics industry trade journals moreover petitioner did not even read the offering materials provided to him by becker-- despite express advice that he should do so petitioner's disregard of the offering materials undermines any contention that he monitored his investments accordingly petitioner's reliance on the heasley reile and davis cases is misplaced see prohaska v commissioner tcmemo_1991_306 prohaska v commissioner tcmemo_1991_305 the facts of petitioner's case also distinguish it from steinberg v commissioner a plastics recycling case consolidated for opinion with zidanich v commissioner tcmemo_1995_382 wherein this court declined to impose the negligence additions to tax in the steinberg case the taxpayers were husband and wife neither had any financial or investment background the taxpayer wife who was not employed outside the home had relied upon her father in all financial matters he had advised her that after his death she should rely upon her brother a highly successful investor accordingly on her father's death mrs steinberg turned over management of her inherited funds to her brother morton efron efron efron invested mrs steinberg's inheritance in a limited_partnership ambi which was formed as an investment vehicle for efron himself his sister mrs steinberg and their spouses ambi invested in a number of ventures including another limited_partnership efron investors ei which in turn invested in clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 efron did not inform mrs steinberg of the investments in ei and clearwater but simply told his sister that her ambi investments were doing fine she did not learn of ambi's investments in ei and clearwater until a few months before trial in the deficiency proceedings arising out of those investments in contrast petitioner invested in the partnerships of his own volition petitioner was not kept in the dark by becker instead becker provided petitioner with the offering materials explained the transaction and its risks to petitioner and related the extent of his investigation to petitioner in the steinberg case the taxpayers turned over management of mrs steinberg's inherited assets to her brother and he made the investment decisions in question in the present case becker brought an investment to his brother's attention but petitioner made his own investment decisions the facts and circumstances of petitioner's case are distinctly different from the steinberg case and we accordingly consider it inapplicable under the circumstances of this case petitioner failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on his federal_income_tax returns it was not reasonable for him to claim such disproportionately large tax benefits on his federal_income_tax returns without making any attempt to learn about the partnership transactions petitioner acknowledged that he found the tax benefits unbelievable yet even after becker expressly warned that such tax benefits were contingent on the economics of the transactions petitioner made no effort to learn about the partnership transactions he ignored becker's urging that he should read the offering memoranda his claim that he did not know offering materials were available is not credible and casts doubt on the veracity of the rest of his testimony we hold that petitioner did not reasonably rely upon becker or in good_faith investigate the underlying viability financial structure and economics of the partnership transactions upon consideration of the entire record we hold that petitioner allan j becker is liable for the negligence additions to tax under sec_6653 for the taxable years at issue respondent is sustained on this issue c section 6659--valuation overstatement in two notices of deficiency respondent determined that petitioner is liable for the sec_6659 addition_to_tax on the portion of his and underpayments attributable to valuation_overstatement petitioner has the burden of proving that respondent's determinations of the sec_6659 additions to tax are erroneous rule a luman v commissioner t c pincite in her answer respondent asserted an increased amount due under sec_6659 for respondent has the burden_of_proof with respect to the increased addition_to_tax rule a bagby v commissioner t c pincite a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioner claimed tax benefits including an investment_tax_credit and a business_energy_credit based on purported values of dollar_figure for each sentinel epe recycler petitioner concedes that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure therefore if disallowance of petitioner's claimed tax benefits is attributable to such valuation overstatements petitioner is liable for the sec_6659 additions to tax at the rate of percent of the portions of his underpayments attributable to such valuation overstatements petitioner contends that sec_6659 does not apply in this case because the deductions and credits he claimed were purportedly disallowed on grounds other than a valuation_overstatement petitioner relies on 893_f2d_225 9th cir affg tcmemo_1988_416 89_tc_912 affd 862_f2d_540 5th cir in support of this argument sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 todd v commissioner supra to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_ affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 petitioner has not shown that disallowance of his claimed tax benefits was due to anything other than a valuation_overstatement in each of the notices of deficiency for and failure to establish the fair_market_value of the recycling_equipment is cited as a reason for disallowing petitioner's claimed tax benefits also the respective explanations for the sec_6659 additions to tax make clear that the deficiencies were attributable to valuation overstatements the notice_of_deficiency for states that the entire underpayment of your income_tax for is attributable to a valuation_overstatement in excess of percent under sec_6659 similarly the notice_of_deficiency for states that since the underpayment_of_tax is attributable to a valuation_overstatement you are liable for a penalty under sec_6659 in provizer v commissioner tcmemo_1992_177 overvaluation of the sentinel epe recyclers was the dominant factor that led us to hold that the clearwater transaction lacked economic_substance consistent therewith in holding here that the partnership transactions lacked economic_substance we rely heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and other_benefits in this case the underpayments of tax and our holding that the partnership transactions lacked economic_substance petitioner's reliance on gainer v commissioner supra and todd v commissioner supra is misplaced see also mccrary v commissioner supra in those cases in contrast to the present case it was found that a valuation_overstatement did not contribute to an underpayment of taxes in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the ground on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite petitioner's case presents just such a different situation overvaluation of the recyclers was integral to and inseparable from petitioner's claimed tax benefits and our holding that the partnership transactions lacked economic substancedollar_figure moreover an argument similar to petitioner's was recently rejected in gilman v commissioner supra by the court of to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an application of 89_tc_912 affd 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the court_of_appeals for the second circuit have disagreed see 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement affg tcmemo_1989_684 appeals for the second circuit in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing heasley v commissioner f 2d pincite and todd v commissioner t c pincite argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the court_of_appeals for the second circuit sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the court_of_appeals for the second circuit agreed with this court and with the court_of_appeals for the eighth circuit that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' id pincite quoting 876_f2d_616 8th cir affg t c memo see also rybak v commissioner t c pincite- 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir we hold that petitioner is liable for the respective sec_6659 additions to tax at the rate of percent of the portions of his and underpayments attributable to valuation overstatements respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
